Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 1 of 21 PageID 392




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION
   UNITED STATES OF AMERICA
             v.                                   CASE NO. 5:16-cr-37-Oc-37PRL
   MARK ANTHONY PRACK

             UNITED STATES’ RESPONSE IN OPPOSITION TO
          DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
             As outlined herein, the United States opposes Mark Anthony Prack’s

   motion for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

   Prack, a multi-convicted felon in state and federal court, has failed to meet his

   burden of proof to establish that he is eligible for compassionate release—he

   has not exhausted his administrative remedies; he has not demonstrated an

   extraordinary and compelling reason for a sentencing reduction; the § 3553(a)

   factors weigh against his release; and he remains a danger to society.

             Summary of Law
             The authority of a district court to modify an imprisonment sentence is

   narrowly limited by statute. 1 “Generally, a [district] court ‘may not modify a

   term of imprisonment once it has been imposed.’” 2

             One of the limited exceptions to this prohibition on the modification of

   a sentence of imprisonment is provided in 18 U.S.C. § 3582(c)(1)(A), which

   states:

   1   See United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).
   2 See United States v. Pubien, 805 F. App’x 727 (11th Cir. 2020) (quoting 18 U.S.C.
   § 3582(c)).
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 2 of 21 PageID 393




            (c) Modification of an imposed term of imprisonment.—The court
            may not modify a term of imprisonment once it has been imposed
            except that—

            (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the defendant has
            fully exhausted all administrative rights to appeal a failure of the
            Bureau of Prisons to bring a motion on the defendant’s behalf or
            the lapse of 30 days from the receipt of such a request by the
            warden of the defendant’s facility, whichever is earlier, may reduce
            the term of imprisonment (and may impose a term of probation or
            supervised release with or without conditions that does not exceed
            the unserved portion of the original term of imprisonment), after
            considering the factors set forth in section 3553(a) to the extent
            that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a
            reduction . . . .

                  ....

            and the reduction is consistent with the applicable policy
            statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(1A)(i).

            Under the Sentencing Guidelines, the court “may reduce a term of

   imprisonment . . . if, after considering the factors set forth in 18 U.S.C.

   § 3553(a), to the extent they are applicable, the court determines that . . .

   extraordinary and compelling reasons warrant a reduction.” 3 In assessing a

   reduction, courts are strongly warned that a reduction in sentence should only

   occur if the “defendant is not a danger to the safety of any other person or to




   3   U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018).
                                             2
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 3 of 21 PageID 394




   the community.” Id. General concerns about the possible exposure to COVID-

   19 do not meet the criteria for an “extraordinary and compelling reason” to

   reduce a defendant’s sentence. 4

          In essence, a compassionate release reduction pursuant to 18 U.S.C.

   § 3582(c)(1)(A) only can occur where the court finds that the defendant has

   exhausted all administrative remedies through the BOP; extraordinary and

   compelling circumstances warrant the release; the § 3553(a) factors weigh in

   favor of release; and the defendant is not a danger to the safety of any other

   person or to the community. 5 Importantly, the burden of establishing

   eligibility for compassionate release rests entirely with the defendant. United States

   v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (emphasis supplied). Even if

   established, the district court still retains the discretion to determine whether

   the sentencing reduction is warranted. Id.

          Background.
          This Court sentenced Prack to 60 months’ imprisonment after he

   pleaded guilty to possession of a firearm affecting interstate and foreign

   commerce by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

   924(a)(2). Doc. 56. Prack is currently incarcerated at Coleman Low FCI in

   Sumterville, FL; he is thirty-nine years old, and he is projected to be released


   4See United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D.
   Cal. Mar 25, 2020).
   5See United States v. Stuyvesant, No. 09-60184-CR, 2020WL 1865771, at *2 (S.D. Fla.
   Apr 14, 2020) (emphasis supplied).

                                             3
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 4 of 21 PageID 395




   on December 16, 2021. 6 On September 5, 2020, Prack filed a motion for

   compassionate release relying on the threat posed by the COVID-19

   pandemic. Doc. 64.

         The United States is cognizant of inmate concerns stemming from the

   COVID-19 pandemic. Neither the United States, nor the BOP, minimize the

   concern or risk; this unique situation is being diligently monitored. The BOP

   has taken aggressive action to mitigate the effects of COVID-19, and has been

   taking proactive steps to prevent potential coronavirus transmissions for

   months. As detailed below, the United States opposes Prack’s requested relief.

         The BOP’s response to COVID-19.
         To aid this Court in its consideration of Prack’s motion, the following is

   a summary of the significant measures that the BOP has taken in response to

   the COVID-19 pandemic, to protect the health of the inmates in its care.

         The BOP has had a Pandemic Influenza Plan in place since 2012.

   Attachment A. Consistent with that plan, the BOP began planning for

   potential coronavirus transmissions in January 2020 by establishing a working

   group to develop policies in consultation with subject matter experts in the

   CDC, including by reviewing guidance from the World Health Organization.

         On March 13, 2020, the BOP began to modify its operations, in

   accordance with its Coronavirus (“COVID-19”) Action Plan (“Action Plan”),



   6See BOP Inmate Locator at https://www.bop.gov/inmateloc/ (September 17,
   2020).
                                          4
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 5 of 21 PageID 396




   to minimize the risk of COVID-19 transmission into and inside its facilities.

   Since that time, as events require, BOP has repeatedly revised the Action Plan

   to address the crisis. Phase Five of the Action Plan, which currently governs

   operations, was implemented on April 1, 2020. Attachment B.

         The current modified operations plan limits group gatherings, with

   attention to social distancing to the extent possible, to facilitate commissary,

   laundry, showers, telephone, and computer access. Additionally all staff and

   inmates have been and will continue to be issued face masks. Every newly

   admitted inmate is screened for COVID-19 exposure risk factors and

   symptoms. Asymptomatic inmates with risk of exposure or symptomatic

   inmates, are accordingly either quarantined for a minimum of 14 days or

   placed in isolation until they test negative for COVID-19, or are cleared by

   medical staff after meeting CDC guidelines. In areas with sustained

   community transmission, all facility staff are screened for symptoms.

   Additionally, social visits have been suspended since March 13, 2020, in order

   to limit the number of people entering the facility and interacting with

   inmates. Legal visits are permitted on a case-by-case basis after the attorney

   has been screened for infection in accordance with the prison’s protocols.

         As part of its response to COVID-19, the BOP may designate certain
         inmates to a term of home confinement.
         To relieve the strain on BOP facilities and assist inmates who are most

   vulnerable to the disease and are the least threat to the community, the BOP is

   exercising greater authority to designate such inmates for home confinement.
                                           5
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 6 of 21 PageID 397




   On March 26, 2020, the Attorney General directed the Director of the Bureau

   of Prisons, to consider the totality of the circumstances of each inmate and to

   use statutory authority to place prisoners in home confinement. 7 On April 3,

   2020, the Attorney General gave the BOP Director the authority to exercise

   this discretion, beginning at the facilities that have seen the greatest incidence

   of coronavirus transmission. 8 All of these measures are designed to sharply

   mitigate the risks of COVID-19 in BOP institutions.

            The BOP must consider its concern for the health of its inmates and

   staff alongside other critical considerations. Notwithstanding the current

   pandemic crisis, the BOP must carry out its charge to incarcerate sentenced

   criminals to protect the public. It must consider the effect of a mass release on

   the safety and health of both the inmate population and the citizenry.

            The legal framework of Prack’s home-detention request.
            Prack has asked that this Court order the BOP to place him on home

   confinement. That request must be denied because this Court has no authority

   to direct the BOP to place a defendant in home confinement—such decisions

   are solely up to the BOP’s discretion. 9 Once a court imposes a sentence, the

   BOP alone is responsible for determining an inmate’s place of incarceration to



   7   See 18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g).
   8   See April 3, 2020 Memorandum to Director of Bureau of Prisons.
   9
    See United States v. Calderon, No. 19-11445, 2020 WL 883084, at *1 (11th Cir. Feb.
   24, 2020) (district courts lack jurisdiction to grant early release to home confinement
   pursuant to Second Chance Act, 34 U.S.C. § 60541(g)(1)(A)).

                                               6
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 7 of 21 PageID 398




   serve that sentence. 10 A court has no authority to designate a prisoner’s place

   of incarceration. 11 Prack’s request for home confinement alters only the place

   of incarceration, not the actual term of incarceration, therefore only the BOP

   may consider his request.

          Moreover, neither the Constitution nor statute allows the Court to order

   home confinement. A prisoner has no constitutional right to confinement in

   any particular place, including in home confinement. 12 Following the

   imposition of sentence, courts have limited jurisdiction to correct or modify

   that sentence absent specific circumstances enumerated by Congress in 18

   U.S.C. § 3582. United States v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir. 2002).

   Section 3582(c) contemplates only a reduction in sentence. See § 3582(c).

   Prack’s request to serve the rest of his term in home confinement, as opposed

   to prison, works no reduction to his sentence—it merely permits the inmate to

   serve out his term of imprisonment at home. Prack’s request for such relief



   10See 18 U.S.C. § 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376 (5th
   Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality
   opinion) (“It is well settled that the decision where to house inmates is at the core of
   prison administrators’ expertise.”).
   11See Tapia v. United States, 564 U.S. 319, 331 (2011) (“[a] sentencing court can
   recommend that the BOP place an offender in a particular facility or program ...
   [b]ut decision making authority rests with the BOP.”); 18 U.S.C. § 3621(b) (“The
   Bureau of Prisons shall designate the place of the prisoner's imprisonment[.]”).
   12 See Sandin v. Conner, 515 U.S. 472, 478 (1995) (“the Due Process Clause did not
   itself create a liberty interest in prisoners to be free from intrastate prison transfers.”);
   Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has sufficiently
   extinguished the defendant’s liberty interest to empower the State to confine him in
   any of its prisons.”).

                                                 7
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 8 of 21 PageID 399




   therefore falls outside § 3582(c)’s limited grant of authority to this Court to

   modify a sentence post-conviction. Because section 3582(c) deprives this Court

   of jurisdiction to grant home confinement and because Prack offers no other

   statutory authority to support his request for such relief, this Court has no

   authority to act on his request for home confinement.

         The legal framework of Prack’s compassionate release request.
         A court may reduce a term of imprisonment upon finding

   “extraordinary and compelling circumstances,” consistent with applicable

   policy statements of the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

   Under the statute, as amended by Section 603(b) of the First Step Act, the

   Court may act “upon motion of the Director of the Bureau of Prisons, or upon

   motion of the defendant after the defendant has fully exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a

   motion on defendant’s behalf or the lapse of 30 days from the receipt of such a

   request by the warden of the defendant’s facility, whichever is earlier.”

         Examples of qualifying “extraordinary and compelling reasons” include

   (1) terminal illness; (2) a serious medical condition that substantially

   diminishes the ability of the defendant to provide self-care in prison; or (3) the

   death of the caregiver of the defendant’s minor children. See USSG §1B1.13

   comment. (n.1). Even when an extraordinary and compelling reason exists,

   however, a court should only grant a motion for release if it determines that

   the defendant is not a danger to the public. USSG §1B1.13(2). And the court

                                           8
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 9 of 21 PageID 400




   must consider, in general, whether the 18 U.S.C. § 3553(a) factors weigh in

   favor of release. See 18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13.

          Previously, only the BOP could file a motion for compassionate release.

   The First Step Act amended the provision to allow defendants to file such a

   motion as well. See First Step Act of 2018, 115 P.L. 391, § 603(b)(1). Before a

   defendant may file a motion, however, the defendant must have either (a)

   “fully exhausted all administrative rights to appeal a failure of the [BOP] to

   bring a motion on the defendant’s behalf,” or (b) 30 days must have lapsed

   since the receipt of such a request by the warden of the prison. 18 U.S.C. §

   3582(c)(1)(A). The failure to have exhausted administrative remedies within

   the BOP is fatal to a defendant’s motion for compassionate release. 13

          An inmate may appeal the Warden’s compassionate-release denial

   through BOP’s administrative remedies program. 28 C.F.R § 571.63(a). Here,

   Prack has failed to exhaust his administrative remedies. Attachment C. The

   attached BOP records reflect that Prack filed a request for compassionate



   13See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3rd Cir. Apr. 2,
   2020) (published) (per curiam) (“Given BOP’s shared desire for a safe and healthy
   prison environment, we conclude that strict compliance with § 3582(c)(1)(A)’s
   exhaustion requirement takes on added—and critical—importance.”); see also United
   States v. Estrada Elias, No. 6: 06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May
   21, 2019); accord United States v. Elgin, Case No. 2:14-cr-129-JVB-JEM, 2019 U.S.
   Dist. LEXIS 86571, *2–3 (N.D. Ind. May 23, 2019); cf. United States v. Leverette, 721
   F. App’x 916, 917 (11th Cir. 2018) (exhaustion of BOP remedies is requisite for
   judicial review under 28 U.S.C. § 2241); United States v. Roberson, 746 F. App’x 883,
   885 (11th Cir. 2018) (same); United States v. Alexander, 609 F.3d 1250, 1260 (11th Cir.
   2010) (same).

                                              9
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 10 of 21 PageID 401




   release on May 21, 2020, which the warden timely denied on May 26, 2020.

   Attachments D, E. This denial has not been administratively appealed.

   Attachment C. This Court should not entertain Prack’s motion for

   compassionate release absent that appeal (or after 30-day lapse from such an

   appeal). Elgin, 2019 U.S. Dist. LEXIS 86571, at *3. Only a denial at the level

   of either the BOP’s director or general counsel constitutes a “final

   administrative decision” that may not be further appealed within the

   administrative remedies program, 28 C.F.R. § 571.63(b), (d). Therefore, absent

   a final administrative decision, an inmate has failed to exhaust his

   administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A). Prack has

   not met his exhaustion or delay requirements.

         Prack has not identified extraordinary and compelling reasons for
         compassionate release.
         In any event, Prack’s request for a sentence reduction should be denied

   because he has not demonstrated “extraordinary and compelling reasons”

   warranting release. As explained above, under the relevant provision of

   section 3582(c), a court can grant a sentence reduction only if it determines

   that “extraordinary and compelling reasons” justify the reduction and that

   “such a reduction is consistent with applicable policy statements issued by the

   Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing

   Commission’s policy statement defines “extraordinary and compelling

   reasons” to include, as relevant here, certain specified categories of medical

   conditions. USSG § 1B1.13, cmt. n.1(A). As discussed below, potential
                                       10
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 11 of 21 PageID 402




   COVID-19 exposure is not an extraordinary and compelling reason to grant

   release under any circumstances.

          To state a cognizable basis for a sentence reduction based on a medical

   condition, a defendant first must establish that a condition that falls within one

   of the categories listed in the policy statement. Those categories include, as

   particularly relevant here, (i) any terminal illness, and (ii) any “serious

   physical or medical condition … that substantially diminishes the ability of the

   defendant to provide self-care within the environment of a correctional facility

   and from which he or she is not expected to recover.” USSG §1B1.13, cmt.

   n.1(A). If a defendant’s medical condition does not fall within one of the

   categories specified in the application note (and no other part of the

   application note applies), the motion must be denied.

          The mere existence of the COVID-19 pandemic—which poses a general

   threat to every non-immune person in the country—does not fall into either of

   those categories and therefore could not alone provide a basis for a sentence

   reduction. The categories encompass specific serious medical conditions

   afflicting an individual inmate, not generalized threats to the entire

   population. As the Third Circuit has held, “the mere existence of COVID-19

   in society and the possibility that it may spread to a particular prison alone

   cannot independently justify compassionate release.” 14 To classify COVID-19

   14
     See Raia, 2020 WL 1647922 at *2; see also United States v. Gileno, No. 3:19-cr-161-
   (VAB)-1, 2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (denying
   compassionate release because BOP’s proposed plan adequately addresses the
                                             11
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 12 of 21 PageID 403




   as an extraordinary and compelling reason would not only be inconsistent

   with the text of the statute and the policy statement, but would be detrimental

   to the BOP’s organized and comprehensive anti-COVID-19 regimens, could

   result in the scattershot treatment of inmates, and would undercut the strict

   criteria BOP employs to determine individual inmates’ eligibility for sentence

   reductions and home confinement. Section 3582(c)(1)(A) contemplates

   sentence reductions for specific individuals, not the widespread prophylactic

   release of inmates and the modification of lawfully imposed sentences to deal

   with a world-wide viral pandemic. Courts have generally recognized that “it is

   a rare case in which health conditions present an ‘exceptional reason’” to

   allow for release where detention otherwise would be warranted. 15

          In is motion, Prack has asserted that he suffers from hypertension and


   COVID-19 pandemic); e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr.
   17, 2020) (denied for 28-year-old inmate at institution with outbreak); United States v.
   Okpala, 2020 WL 1864889 (E.D.N.Y. Apr. 14, 2020); United States v. Weeks, 2020
   WL 1862634 (S.D.N.Y. Apr. 14, 2020); United States v. Haney, 2020 WL 1821988
   (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with no other conditions); United
   States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020) (two insider
   trading defendants with less than a year to serve have no risk factors); United States v.
   Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the
   mere possibility of contracting a communicable disease such as COVID-19, without
   any showing that the Bureau of Prisons will not or cannot guard against or treat such
   a disease, does not constitute an extraordinary or compelling reason for a sentence
   reduction under the statutory scheme.”); United States v. Carver, 2020 WL 1892340
   (E.D. Wash. Apr. 8, 2020).
   15See United States v. Wages, 271 Fed. App’x 726, 728 (10th Cir. 2008) (considering
   pretrial detention). A defendant seeking compassionate release bears the burden of
   establishing that release is warranted. United States v. Heromin, 8:11-cr-550-T-33SPF,
   2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019) (J. Covington); cf. Hamilton, 715
   F.3d at 337 (holding that a movant for a reduction under section 3582(c)(2) bears the
   burden to establish a reduction is warranted).

                                              12
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 13 of 21 PageID 404




   type II diabetes, and that those conditions make him more vulnerable to

   becoming seriously ill should he contract COVID-19. Doc. 64 at 10-14. Those

   contentions however, do not establish “extraordinary and compelling reasons”

   for a sentence reduction under § 3582(c)(1)(A).

         First, Prack is thirty-nine years old, which does not place him in the

   CDC’s high-risk age category of people sixty-five years old and up. 16

         Second, Prack points out that he suffers from hypertension. Doc. 64 at

   10. In United States. v. Copeland, the defendant, who was imprisoned for non-

   violent offenses, was forty-one years old and suffered from hypertension, No.

   3:11-cr-281-J-34JBT, 2020 WL 4193554, at *1 (M.D. Fla. July 21, 2020). The

   Court noted that although the CDC lists hypertension as a medical condition

   that might increase the risk of severe illness from COVID-19, it is distinct from

   a medical condition that does increase the risk. Id. at *2. Furthermore,

   “hypertension is hardly an extraordinary condition.” Id. According to the

   CDC, almost half of the adult population in the United States has high blood

   pressure or takes medication for it. Id. The Court denied the defendant’s

   motion for compassionate release, finding that his hypertension was

   somewhat offset by his age and his receipt of medication to control it—

   therefore his high blood pressure was not a serious medical condition that




   16See United States v. Mathe, No. 14-528, 17-92, 2020 WL 3542177, at *5 (E.D. Penn.
   June 30, 2020).

                                           13
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 14 of 21 PageID 405




   prevented him from being able to care for himself while imprisoned. Id. 17

          During Prack’s most recent evaluation at the BOP’s Health Services on

   August 25, 2020, Prack’s blood pressure reading category was borderline

   between elevated and hypertension—a marked improvement from his

   previous visit where his blood pressure reading was significantly higher and

   could be categorized as Stage 2 hypertension. 18 Attachment F. 19 Similar to the

   above mentioned cases, Prack’s medical records demonstrate that while

   incarcerated he has not only had access to medical care, but that he has also



   17 See also United States v. Williams, No. 8:18-cr-474-T-33TGW, 2020 WL 5076571, at
   *1-2 (M.D. Fla. Aug. 26, 2020) (compassionate release denied for thirty-six year old
   defendant that suffered from hypertension, high cholesterol, and respiratory issues,
   because increased vulnerability from COVID-19 was not an extraordinary and
   compelling reason to grant his request.); United States v. Brantley, No. 8:9-cr-132-T-
   33AAS, 2020 WL 5513571, at *2 (M.D. Fla. Sept. 14, 2020) (compassionate relief
   denied for defendant who suffered from hypertension, high cholesterol, and obesity,
   because failed to demonstrate that he had a serious medical condition that would
   substantially diminish his ability to provide care for himself while imprisoned.);
   United States v. Hammonds, No. 8:14-cr-406-T-60-TGW, 2020 WL 5526406, at *1-2
   (M.D. Fla. Sept. 15, 2020) (compassionate release denied for defendant who suffered
   from hypertension, high cholesterol, and obesity, because he failed to present
   evidence that his medical conditions were terminal or that he would not be able to
   continue to manage his conditions while imprisoned.); United States v. Martin, No.
   8:10-cr-305-T-33AEP, 2020 WL 5369083, at *2 (M.D. Fla. Sept. 8, 2020)
   (compassionate release denied for defendant who suffered from high blood pressure
   and hypertension, because his medical records demonstrated that his conditions were
   controlled with medication, and that he was able to care for himself while
   imprisoned.); United States v. Cody, No. 8:10-cr-35-T-27CPT, 2020 WL 4726707, at *1
   (M.D. Fla. Aug. 13, 2020) (compassionate release denied for defendant who suffered
   from asthma and high blood pressure, because failed to demonstrate that his medical
   conditions adversely impacted his ability to care for himself while incarcerated.).
   18See Centers for Disease Control and Prevention, High Blood Pressure (last reviewed
   September 8, 2020), https://www.cdc.gov/bloodpressure/facts.htm.
   19 Prack’s medical records, Attachment F, are being filed contemporaneously with
   this response under seal.

                                            14
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 15 of 21 PageID 406




   been receiving medication to treat his hypertension. Additionally, there is no

   evidence that Prack’s hypertension is uncontrolled or that it has in any way

   diminished his ability to provide self-care while imprisoned.

         Third, Prack asserts that he has a history of type II diabetes. Doc. 64 at

   10. Type II diabetes is one of the medial conditions recognized by the CDC

   that increases a person’s risk of severe illness from COVID-19. 20 However,

   according to the American Diabetes Association, even though people with

   diabetes in general have a higher chance of experiencing complications from

   COVID-19, that risk is diminished if their diabetes is well-managed. 21

         The defendant in United States v. Butler, who was sixty-years old and

   suffered from hypertension, high blood pressure, and type II diabetes, filed a

   motion for compassionate release asserting that his health problems placed

   him at high-risk from COVID-19, No. 6:14-cr-243-Orl-28KRS, 2020 WL

   3288089, at *3 (M.D. Fla. June 18, 2020). In denying his motion, the court

   acknowledged that even though the defendant’s medical conditions are those



   20See Centers for Disease Control and Prevention, People with Certain Medical
   Conditions (last updated September 11, 2020),
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
   medical-
   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus
   %2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html.
   21 See American Diabetes Association, How COVID-19 Impacts People with Diabetes
   (last accessed September 22, 2020), https://www.diabetes.org/coronavirus-covid-
   19/how-coronavirus-impacts-people-with-
   diabetes#:~:text=Viral%20infections%20can%20also%20increase,contribute%20to%
   20more%20severe%20complications.

                                          15
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 16 of 21 PageID 407




   which the CDC has identified as increasing a person’s risk of developing

   severe illness from COVID-19, he failed to identify a medical condition that

   fell within one of the categories in the Sentencing Commission’s policy

   statement application note. Id. 22

          Similar to the cases above, Prack has failed to establish that his type II

   diabetes is severe enough to qualify as one of the circumstances that the policy

   statement’s application note considers an extraordinary and compelling reason

   to warrant a reduction in sentence—it is not terminal and has not substantially

   diminished his ability to provide self-care at the correctional facility in which

   he currently is incarcerated. Prack’s medical records show that he has been

   able to receive extensive medical treatment while incarcerated and that he has

   had access to medication to control his diabetes. Attachment F. On his most

   recent visit to health services, the provider noted that Prack’s diabetes “is

   doing much better.” Id. Additionally, Prack’s medical records show that he

   has received a level of medical care to which he would most likely not have


   22 See also United States v. Thomas, No. 8:10-cr-423-T-33AAS, 2020 WL 5407711, at
   *3 (M.D. Fla. September 9, 2020) (compassionate release denied for sixty-two year
   old defendant that suffered from diabetes, high-blood pressure, and cardiovascular
   problems, because he failed to demonstrate that his medical conditions diminished
   his ability to care for himself while imprisoned); United States v. Jeffers, No. CR13-
   3033-LTS, 2020 WL 3100842, at *1-7 (N.D. Iowa June 11, 2020) (compassionate
   release denied for fifty-nine year old defendant that suffered from hypertension and
   diabetes, because both his conditions were well-controlled under BOP care and there
   was nothing to substantiate that he would receive better medical care if released);
   United States v. Gamble, No. 3:18-cr-0022-4(VLB), 2020 WL 1955338, at *4 (D. Conn.
   Apr. 23, 2020) (compassionate release denied for defendant who suffered from
   diabetes that was controlled by medication, because he failed to show that his
   medical conditions were extraordinary and compelling reasons for his release.).

                                            16
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 17 of 21 PageID 408




   access outside of prison. Id.

         For the aforementioned reasons, neither Prack’s age nor medical

   conditions rise to the level of severity required under the policy statement for

   extraordinary and compelling reasons. Prack’s medical conditions are not

   terminal and they do not diminish his ability to provide self-care. In any event,

   the Bureau of Prisons (“BOP”) has implemented a COVID-19 action plan to

   minimize the risk of transmission into and throughout its facilities. 23

   Accordingly, potential COVID-19 exposure is not an extraordinary and

   compelling reason to grant Prack compassionate release.

         The United States has contacted Coleman Low FCI, where Prack is

   housed. There are almost 2,000 inmates at that facility. 24 Contrary to what is

   alluded to in Prack’s motion, widespread testing has been implemented at that

   facility, with over a quarter of the inmate population having been tested. 25

   Overall, 282 inmates have tested positive at Coleman Low FCI, but as of

   September 23, 2020, there are 93 inmates and 22 staff members currently

   positive for COVID-19—less than 5% of the inmate population. Id. This is

   evidence that Coleman Low FCI has been diligent in his efforts to protect both



   23
      See Updates to BOP Covid-19 Action Plan, available at
   https://www.bop.gov/resources/news/20200319_covid19_update.jsp (last updated
   March 19, 2020).
   24 See FCI Coleman Low, https://www.bop.gov/locations/institutions/col/ (last
   visited September 23, 2020).
   25See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited September
   23, 2020).
                                           17
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 18 of 21 PageID 409




   inmates and staff. The facility employs a team of medical professionals and

   provides round-the-clock medical care. The facility is equipped to provide

   medical isolation when required.

          By virtue of being in the BOP’s custody, Prack is in the presence of

   medical professionals at all times. In the unlikely event that Prack becomes

   infected with COVID-19, he will be quarantined, monitored, and receive

   necessary medical treatment, wholly consistent with the CDC’s guidelines.

   Importantly, Prack has not made a factual record that his medical needs will

   not be met while detained in the BOP.

          Even if Prack could establish an extraordinary and compelling reason
          for compassionate release, the applicable section 3553(a) factors
          strongly weigh against granting him compassionate release.
          Setting COVID-19 concerns aside, this Court must deny release unless

   it determines the defendant “is not a danger to the safety of any other person

   or to the community.” USSG §1B1.13(2). Additionally, this Court must

   consider the section 3553(a) factors, as “applicable,” as part of its analysis. 26

   The section 3553(a) factors in this case strongly weigh heavily against granting

   his release. Indeed, Prack would pose a danger to public safety if released.

   This Court should deny his compassionate release motion on that basis alone.

          Prack’s motion fails to acknowledge that he and his wife are members

   of the Outlaw Motorcycle Club (“Outlaws”). Doc. 52 at 6-7. His wife is a gun


   26See section 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir.
   2020).

                                             18
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 19 of 21 PageID 410




   enthusiast. Doc. 64 at 2. According to the National Gang Intelligence Center,

   the Outlaws are one of the largest motorcycle gangs in the country—notorious

   for their violence and criminal activity. 27 Attachment G at 22.

          After bragging in undercover recordings about the firearms he

   possessed, Prack, a convicted felon, sold a firearm to a government source

   who had informed him that he was purchasing the weapon for a convicted

   felon who was unable to obtain one legally. Doc. 1 at 6-7. 28 Prack also kept an

   arsenal in his home. Doc. 52 at 5-7; Attachment H. When a search warrant

   was executed for his residence, the agents recovered twelve firearms—two of

   which were stolen, over a thousand rounds of ammunition, a drum magazine,

   and a weapon loaded with tear gas rounds. Doc. 52 at ¶¶ 18, 19, 20, 22, 25,

   33; Attachment H. The guns were in Prack’s bedroom, his dresser, and stored

   in a gun safe—the key to that safe hung openly in the kitchen. Doc. 52 at

   ¶¶ 18, 19. During the search, the agents also located illegal drugs, a Klu Klux

   Klan flag, numerous items of Nazi memorabilia, Outlaw Motorcycle Club

   banners and paraphernalia, a copy of the bylaw of the Outlaw Motorcycle

   Club, Prack’s Outlaw Motorcycle Club leather jacket with a Nazi patch, and

   his wife’s Outlaw Motorcycle Club jacket—with “Property of the Outlaws’

   emblazoned across the back. Id. at ¶ 21; Attachment H. Prack is not as he


   27See Outlaw Motorcycle Gangs, slides 1-6, https://www.justice.gov/criminal-
   ocgs/gallery/outlaw-motorcycle-gangs-omgs?page=1 (last updated May 31, 2017).
   28Prack’s prohibiting felony convictions include aggravated battery, two counts of
   aggravated assault, and failure to register as a sex offender. Doc 52 at ¶¶ 53, 54.
                                            19
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 20 of 21 PageID 411




   claims—a person who simply made a mistake and who is unlikely to reoffend.

   If anything, he is a violent individual who is associated with an organization

   known for criminal activity.

         Moreover, Prack was already sentenced below the guidelines. Doc. 56

   at 2. Any further reduction in his sentence would not comport with the section

   3553(a) factors, especially in light of his continued danger to the community.

                                  CONCLUSION

         Prack has failed to exhaust his administrative remedies through the

   BOP; there are no “extraordinary and compelling reasons” to grant him relief;

   the section 3553(a) factors weigh heavily against his release; and he remains a

   threat to the safety of others and the community. Since he has not met his

   burden of proof, his motion must be denied.

                                           Respectfully submitted,
                                           MARIA CHAPA LOPEZ
                                           United States Attorney


                                    By:    /s/ Robert E. Bodnar, Jr.
                                           Robert E. Bodnar, Jr.
                                           Assistant United States Attorney
                                           Florida Bar No. 0989703
                                           35 SE 1st Avenue, Suite 300
                                           Ocala, Florida 34471
                                           Telephone: (352) 547-3600
                                           Facsimile: (352) 547-3623
                                           E-mail:       robert.bodnar@usdoj.gov




                                          20
Case 5:16-cr-00037-RBD-PRL Document 71 Filed 09/23/20 Page 21 of 21 PageID 412




   U.S. v. MARK ANTHONY PRACK                       Case No. 5:16-cr-37-Oc-37PRL


                           CERTIFICATE OF SERVICE

          I hereby certify that on September 23, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which

   will send a notice of electronic filing to the following:

                 Debra B. Tuomey, Esq., B.C.S

          I hereby certify that on September 23, 2020, a true and correct copy of

   the foregoing document and the notice of electronic filing were sent by United

   States Mail to the following non-CM/ECF participant(s):


                                             /s/ Robert E. Bodnar, Jr.
                                             Robert E. Bodnar, Jr.
                                             Assistant United States Attorney
                                             Florida Bar No. 0989703
                                             35 SE 1st Avenue, Suite 300
                                             Ocala, Florida 34471
                                             Telephone: (352) 547-3600
                                             Facsimile: (352) 547-3623
                                             E-mail:       robert.bodnar@usdoj.gov




                                           21
